Case: 19-1155   Document: 35 Page:
         Case 1:16-cv-12560-NMG    1  Date
                                Document 74 Filed:
                                             Filed02/14/2020   Entry
                                                   02/14/20 Page 1 ofID:
                                                                      1 6317573




                 United States Court of Appeals
                                  For the First Circuit
                                      _____________________
 No. 19-1155
                                       KEVIN C. ROBINSON,

                                         Plaintiff-Appellant,

                                                   v.

  TOWN OF MARSHFIELD; ROCCO LONGO, individually; MICHAEL A. MARESCO, in his
       official capacity; and JOHN E. HALL, in his official capacity and individually,

                                        Defendants-Appellees.
                                        __________________

                                           JUDGMENT
                                     Entered: February 14, 2020

         This cause came on to be heard on appeal from the United States District Court for the
 District of Massachusetts and was argued by counsel.

          Upon consideration whereof, it is now here ordered, adjudged and decreed as follows: The
 District Court's grant of summary judgment on Kevin C. Robinson's federal-law claims under the
 Age Discrimination and Employment Act, and on the state-law claims for discrimination,
 retaliation based on the 2015 complaint of age discrimination, and failure to investigate is affirmed.
 The District Court's grant of summary judgment on the state-law claims for retaliation based on
 Kevin C. Robinson's 2014 report of gender discrimination, breach of contract, intentional
 interference with contractual relations, and defamation is vacated, and the District Court is directed
 on remand to dismiss these claims without prejudice. No costs are awarded.

                                                        By the Court:

                                                        Maria R. Hamilton, Clerk

 cc:
 Hon. Nathaniel M. Gorton
 Robert Farrell, Clerk, United States District Court for the District of Massachusetts
 Anne Glennon
 Marisa Ann Campagna
 John Joseph Davis
 Jason W. Crotty
